Case: 20-30674     Document: 00516207407         Page: 1     Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 17, 2022
                                  No. 20-30674
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   Princeton S. Vallo,

                                                           Plaintiff—Appellant,

                                       versus

   Steve Prator; Reginald Morris; Rufus Porter; Frizzell;
   Sergeant Pinesett; Sergeant Pye; Lieutenant Darby;
   Nurse Billy; Nurse Leone; Detective Escude; Detective
   Evans; Sergeant Childress; Commander Wyche; Donnie
   Laney; Sergeant Bedford; Englade; Crockett; Shultz;
   Montoya; Farris; Fredieu,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:18-CV-1341


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30674         Document: 00516207407               Page: 2      Date Filed: 02/17/2022




                                          No. 20-30674


           Princeton S. Vallo, Louisiana prisoner # 490191, appeals the district
   court’s partial dismissal of his claims under 42 U.S.C. § 1983 for excessive
   force and deliberate indifference to serious medical needs, as well as the
   district court’s denial of his motion for recusal of the magistrate judge. 1 Vallo
   also moves for the appointment of counsel on appeal.                       His remaining
   excessive force claim is pending in the district court.
           We must examine the basis of our own jurisdiction. Trent v. Wade,
   776 F.3d 368, 387 (5th Cir. 2015). We may hear appeals only from: (1) “final
   decisions under 28 U.S.C. § 1291”; (2) “interlocutory decisions under
   28 U.S.C. § 1292”; (3) “nonfinal judgments certified as final”; or (4) “some
   other nonfinal order or judgment to which an exception applies.” Briargrove
   Shopping Ctr. Joint Venture v. Pilgrim Enters., Inc., 170 F.3d 536, 538 (5th Cir.
   1999) (internal quotation marks and footnotes omitted). Vallo’s appeal does
   not fit into any of the first three categories: none of the orders terminate the
   case for purposes of § 1291, qualify as interlocutory under § 1292(a), or were
   certified by the district court as final. See Briargrove, 170 F.3d at 538; see also
   Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 712 (1996); § 1292(a).
           The only possible ground under which we could hear Vallo’s appeal,
   therefore, is if it involves “some other nonfinal order or judgment to which
   an exception applies.” Briargrove, 170 F.3d at 538. Under this ground, “we
   sometimes exercise our jurisdiction over an interlocutory appeal pursuant to
   the collateral order doctrine.” Marler v. Adonis Health Prods., 997 F.2d 1141,
   1142 (5th Cir. 1993). The doctrine states “that a party can immediately



           1
             While Vallo’s notice of appeal also stated his intent to appeal the district court’s
   denial of his motions for appointment of counsel and a temporary restraining order, his
   brief provides no basis for challenging the district court’s resolution of those motions.
   Accordingly, he has abandoned them. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.
   1999).




                                                 2
Case: 20-30674      Document: 00516207407          Page: 3    Date Filed: 02/17/2022




                                    No. 20-30674


   appeal an order from the district court if the district court’s order
   1) conclusively determines the disputed issue, 2) resolves an important issue
   that is completely separate from the merits of the action, and 3) is effectively
   unreviewable on appeal from a final judgment.” Id. at 1143. Neither of the
   challenged orders in this case is immediately appealable under the collateral
   order doctrine. See, e.g., Nobby Lobby, Inc. v. City of Dallas, 970 F.2d 82, 85-
   86 & n.3 (5th Cir. 1992) (denial of motion for recusal); Burge v. Par. of St.
   Tammany, 187 F.3d 452, 467-68 (5th Cir. 1999).
          Accordingly, the appeal is DISMISSED for lack of jurisdiction. The
   motion for appointment of counsel on appeal is DENIED.




                                          3